IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 1, 2009
                               No. 08-10536
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CESAR TLATENCHI-ENRIQUEZ, also known as Cesar Tlatenchi Enriquez

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:07-CR-360-ALL


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Cesar Tlatenchi-Enriquez appeals his 46-month sentence following his
guilty plea conviction for illegal reentry into the United States after removal.
Tlatenchi-Enriquez argues that the district court erred in applying a 16-level
enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because the district court
considered uncertified Nebraska judicial documents in determining that




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10536

Tlatenchi-Enriquez’s prior sexual assault conviction constituted a crime of
violence under § 2L1.2.
       A district court may “use all facts admitted by the defendant in
determining whether [a] prior conviction qualifies as an enumerated offense
under § 2L1.2.” United States v. Mendoza-Sanchez, 456 F.3d 479, 483 (5th Cir.
2006); see also United States v. Jenkins, 487 F.3d 279, 281 (5th Cir. 2007).
Tlatenchi-Enriquez admitted at sentencing that his sexual assault conviction
was based on his sexual relations with a 14-year-old girlfriend while he was 19
years old.   He conceded at sentencing and concedes on appeal that such a
conviction would constitute a crime of violence under § 2L1.2.         Tlatenchi-
Enriquez’s admission at sentencing of the facts underlying his sexual assault
conviction provided a sufficient basis for the district court to conclude that the
conviction constituted a crime of violence. See Mendoza-Sanchez, 456 F.3d at
483.
       AFFIRMED.




                                        2